—Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant’s sentence is neither unduly harsh nor severe. The contention that County Court intruded itself into the case by questioning defendant’s daughter is not preserved for our review (see, CPL 470.05 [2]), and, in any event, that contention is without merit. (Appeal from Judgment of Onondaga County Court, Burke, J.—Rape, 1st Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.